Citation Nr: 1448410	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin disability claimed as actinic keratosis secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The issue of service connection for benign essential blepharospasm was raised by the Veteran at his April 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

A skin disability, including actinic keratosis, in not shown in service; actinic keratosis, first shown many years after service, is not etiologically related to service to include presumed exposure to herbicides while serving in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for skin disability to include actinic keratosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a January 2009 letter, prior to the rating decision on appeal.  VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  The record shows that Salisbury VA treatment records for the period of January 1983 to January 2005 were unavailable.  See Formal Findings dated in October 2009.  The Veteran subsequently provided copies of pertinent Salisbury VA treatment records.  VA further afforded the Veteran an appropriate VA medical examination and opinion.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted the VLJ conducting the April 2014 hearing held the record open for 30 days so the Veteran could submit additional documentation supporting his theory of entitlement.  While additional evidence was submitted, this evidence is irrelevant to the issue before the Board or duplicative of evidence previously associated with the claims file.  Also, the Board finds, in the course of the April 2014 hearing, that the VLJ satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issue on appeal and accepted testimony from the Veteran as to his symptomatology, date of onset, treatment history, and theory of entitlement.  The VLJ inquired about the existence of favorable nexus evidence and explained that there was negative nexus opinion in this matter.  As such, the requirements of 38 C.F.R. § 3.103(c)(2) are met.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for a skin disability.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
The provision of 38 C.F.R. § 3.303(b) regarding is not for application in this case because a skin condition was not "noted" during service and the claimed actinic keratosis is not a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Actinic keratosis is not a disease identified as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.303(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a skin disability to include actinic keratosis.  A skin disability, including actinic keratosis, in not shown in service; and actinic keratosis, first shown many years after service, is not etiologically related to service to include presumed exposure to herbicides while serving in the Republic of Vietnam.

STRs include report of separation examination dated in July 1968, which shows normal clinical evaluation of the skin.  Also, the Veteran denied skin diseases on the history part of that examination.  The Veteran submitted a VA compensation claim in January 2009.  At that time, he reported that his skin disorder began in 1983, many years after service discharge.  The first documented complaints of skin disorder are on VA treatment records dated in January 2005 when the Veteran presented to establish VA care.  Review of the systems showed keratoses of the upper and lower extremities and the Veteran was referred for a dermatological consultation.  In April 2005, the Veteran reported that he thought his skin disorder "may be due to AO [Agent Orange] exposure."  The assessment was "Keratoacanthosis, severe, diffuse but not recognized as due to AO exposure."  Between 2005 and 2007, the Veteran reported skin symptoms for years.  On Agent Orange examination dated in January 2009, the Veteran reported that he was a "Vietnam radio-teletype commo" and that he observed actual spraying of defoliant.  He stated that he had a 15 year history of "dry skin on arms and legs."

An August 2009 VA medical opinion reflects a history for skin problems beginning in mid-1970s, about 5 years after service, treated by a doctor whose name he could not recall.  The Veteran reported worsening symptoms over the years.  The VA examiner opined that the current findings for actinic keratosis "is not caused by, a result of, aggravated by or aggravated beyond its natural progression by military service."  Her rationale was predicated on the Veteran's history of onset after service discharge, the STRs reflecting no complaints or findings for a skin condition at service separation, and the medical characteristics of actinic keratosis-namely, this condition is typically seen in the "5th decade in life and more likely after the 7th decade."

While the Veteran testified that he believed his skin disorder diagnosed as actinic keratosis was attributable to herbicide exposure in service, he is not competent to provide a medical opinion this matter because it is a complex medical question beyond the ken of a lay person and, unlike a broken leg, is not susceptible to lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d 1372; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandrea v. Nicholson, 492 F.3d. 1372 (2007).

The Board has considered the 2010 favorable medical opinion obtained by the Veteran.  Specifically, a VA treatment note dated in January 2010 reflects that the Veteran's skin disorder is "likely related to/caused by Agent Orange exposure and outdoor exposure while service in Vietnam."  The examiner provides no medical rationale but directs reader to a May 2010 dermatology record.  A May 2010 dermatology clinic note reflects that the Veteran reported that he believed his skin condition was due to "time spent outdoors in Vietnam which likely contributed to his actinic keratoses.  He feels it is associated with the agent orange [sic]."

Here, the Board finds that the May 2010 favorable medical has less probative value than the January 2010 VA medical because it was prepared without review of the Veteran's STRs, which includes normal clinical evaluation of the skin at service separation, and provides no basis for the conclusion other than that the Veteran reported his belief that his condition is related to Vietnam service.  By contrast, the  August 2009 VA medical opinion was prepared with review of the entire claims file to include the STRs and includes a medical rationale.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Additionally, weighing against the claim, the Board observes that the Veteran is an inconsistent historian in regards to the date of onset of skin symptoms.  On his January 2009 VA compensation claim, he reported onset of a skin disorder in 1983.  Whereas on VA examination in August 2009, he reported onset of skin disorder in the mid-1970s.  Later, in a June 2011 statement, the Veteran reported onset of symptoms in early 1970.  More recently, at his April 2014 hearing, the Veteran testified that his condition began shortly after service discharge.  The record shows the Veteran was discharge in September 1968.  Therefore, the Board finds that the Veteran's history regarding onset of skin disorder is not credible.  Notably, post service onset is uncontroverted.

Weighing the evidence, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim is denied.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; Gilbert at 53 (1990). 


ORDER

Service connection for skin disability to include actinic keratosis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


